Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: the specification is in the wrong order; for example, the Detailed Description should come after the Brief Description of Drawings. The Detailed Description should refer to the elements of the invention in the drawings by reference number. Appropriate correction is required.



An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and 





Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “or similar item” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “or other device(s)” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “solving similar issues” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “the same electrical concepts or technology” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “of various sorts” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “any combination” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “or other similar non-electrical activation” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The recitation "electrical components when for emergency, safety or legal reasons added or activated only through a consensus of and approval from Jewish legal experts whose decisions in reference to this invention would be generally accepted by the observant Jewish community" is vague and indefinite. 
Regarding Claim 2, the phrase “or similar item” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “similar issues” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “the same concepts or technology” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “the hydraulic circuit” is not positively recited and lacks antecedent basis. The phrase “the remaining hydraulic circuit” is not positively recited and lacks antecedent basis. The phrase “or some variant” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “some of the same” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The phrase “and associated devices” is not positively recited and lacks antecedent basis. The phrase “or at least mostly separate” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. Claim 2 is apparently directed to an apparatus, but (a) (b) (d) (e) appear to be reciting method steps. Clarification and correction is required.
Regarding Claim 3, the claim is not in the correct form for a claim. It does not clearly set forth how it is limiting the subject matter of parent claim 1. The claim is narrative in form. The phrase “would be considered prohibited on the Sabbath by many in the observant Jewish community” is vague and indefinite and does not clearly set forth the metes and bounds of the claim. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Note the format of the claims in the patent(s) cited. Correction is required.



Regarding Claims 1-3 and the prior art, the examiner cannot determine the metes and bounds of the claim; therefore, no art can be applied at this time. Applicant should consider the cited art when amending the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837